902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ghulam Mohammed NASIM, Plaintiff-Appellant,v.TANDY CORPORATION, Defendant-Appellee.
No. 89-1812.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 22, 1990.Decided April 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 85-1072-K))
Ghulam Mohammed Nasim, appellant pro se.
Barry Bach, Catherine Angela Potthast, Smith, Sommerville & Case, Baltimore, Md., for appellee.
D.Md., 726 F.Supp. 1021.
AFFIRMED.
Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Ghulam Mohammed Nasim appeals from the district court's order granting defendant's motion for summary judgment on his civil complaint.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Nasim v. Tandy Corporation, C/A No. 85-1072-K (D.Md. July 20 and Sept. 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny defendant's motion to dismiss the appeal